Citation Nr: 1107989	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-29 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder, and anxiety disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, major depressive disorder, and anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to February 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which reopened a previously denied claim for service connection for anxiety disorder and then redenied that claim on the merits, and an August 2008 rating decision, which denied service connection for PTSD.  

The Board is cognizant that the RO originally construed the Veteran's application to reopen his anxiety disorder claim and his claim for service connection for PTSD as separate issues.  Additionally, the Board recognizes that the Veteran did not file a separate appeal with respect to his PTSD claim.  Nevertheless, claims for service connection for one psychiatric disability effectively encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 (2010).  When determining the scope of an issue on appeal, the Board must consider the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits in support of that claim.  Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Accordingly, the Board finds that the claim on appeal should be broadly characterized as a single issue, encompassing all of the psychiatric symptoms for which the Veteran seeks service connection.

The issue of entitlement to service connection for an acquired psychiatric disorder REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An October 1998 rating decision denied service connection for an acquired psychiatric disorder (then claimed as anxiety disorder).  The Veteran submitted a timely notice of disagreement to that decision.  However, he did not perfect his appeal by filing a timely substantive appeal following the issuance of a March 1999 statement of the case.
2.  The evidence received subsequent to the last final denial of the Veteran's claim for service connection is new, and is also material because it raises a reasonable possibility of substantiating that claim.


CONCLUSIONS OF LAW

1.  The October 1998 rating decision that denied service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

An October 1998 rating decision denied service connection for an anxiety disorder.  The Veteran filed a timely notice of disagreement with that RO decision.  However, following the issuance of the statement of the case in March 1999, he did not perfect his appeal by filing a timely a substantive appeal.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2010).  Thus, the October 1998 RO decision denying the Veteran's claim for service connection for an acquired psychiatric disorder claim became final because the Veteran did not perfect a timely appeal.

The Veteran filed an application to reopen his psychiatric disorder claim in June 2005.  In a December 2005 rating decision, the RO reopened the claim and denied it on the merits.  Nevertheless, because that claim was previously denied in a decision that became final in October 1999, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

A claim of entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before the RO at the time of the initial October 1998 rating decision consisted of service medical records, dated from November 1971 to January 1973, which did not reveal any reports, diagnoses, or treatment for anxiety or related psychiatric symptoms.  

Additional evidence included VA medical records showing that in March 1998, the Veteran initiated treatment for a "nerve condition," which was diagnosed as anxiety disorder.  Those VA medical records further showed that the Veteran was prescribed medication and afforded outpatient treatment for his psychiatric disorder through May 1998.  However, none of the Veteran's VA treating providers at that time indicated that his mental health problems were related to any aspect of his military service.

Also of record were statements from the Veteran indicating that, prior to beginning VA treatment, he had previously been prescribed an anti-anxiety medication by a private physician.  However, the Veteran was unable to provide copies of his private medical records and VA requests to obtain those records were unsuccessful.

Based on the evidence then of record, the October 1998 RO adjudicators determined that the Veteran's currently diagnosed anxiety disorder had been neither incurred nor aggravated by his period of active duty and was otherwise unrelated to any aspect of his military service.  Consequently, his claim was denied.

In his application to reopen his claim, the Veteran has submitted copies of VA medical records, dated after the RO's October 1998 rating decision.  Those VA medical records show that, while the Veteran has continued to seek treatment for anxiety disorder, his symptoms have also been found to support a diagnosis of major depressive disorder.  

Additionally, the Veteran has submitted written statements asserting that he developed PTSD as a result of in-service personal assault stressors, specifically racial epithets and threats of bodily injury, which he received from other soldiers and which went unaddressed by his commanding officers.  

Other newly submitted evidence includes service personnel records, indicating that the Veteran was disciplined for being AWOL, and a statement from his representative asserting that the unauthorized absence was precipitated by the aforementioned in-service stressors.  Additional new evidence includes a written statement from a long-time friend of the Veteran indicating that the Veteran has suffered from continuous depression and related mental health problems due to the abuse he received in service.  

The Board finds that the previously unconsidered clinical evidence, showing ongoing treatment for anxiety disorder and a new diagnosis of major depressive disorder, combined with the lay evidence that the Veteran has submitted linking his current mental health symptoms to specific in-service stressors and his service personnel records showing he was disciplined for going AWOL, are both new and material.  That newly submitted clinical and lay evidence tends to corroborate the Veteran's contention that he currently suffers from psychiatric problems that are related to specific in-service events, which were not considered by the previous RO adjudicators.  Specifically, that newly submitted evidence supports a new theory of entitlement for service connection for PTSD based on in-service personal assault, which was not addressed at the time of the last final decision.  Bingham v. Principi, 421 F.3d 1346 (Fed. Cir. 2005); Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson 20 Vet. App. 307 (2006).  Moreover, the Board considers it significant that the final decision preceded the recent regulatory regulations governing PTSD, which have been raised in support of the Veteran's claim.  38 C.F.R. § 3.304(f) (effective July 13, 2010).  Further, the Board observes that the new evidence submitted since the last final decision on the Veteran's psychiatric claim is presumed credible for the purpose of determining whether it is new and material.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

New evidence is sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a Veteran's disability, even where it may not convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Here, the new evidence submitted in support of the Veteran's claim for service connection relates to previously unestablished facts: competent evidence tending to show that he suffers from a current psychiatric disorder that arose as a result of in-service personal assault stressors.  Therefore, the Board finds that the newly submitted evidence, when presumed credible for the purpose of determining whether it is material, is material.  Accordingly, the Veteran's claim for service connection for an acquired psychiatric disorder is considered reopened.  To that extent only, the appeal is allowed.


ORDER

New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  To that extent only, the appeal is granted.

REMAND

While the Board regrets the additional delay in this long-pending appeal, further development is needed prior to the disposition of the Veteran's newly reopened psychiatric claim.  

VA considers diagnoses of mental disorders in accordance with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV).  The DSM-IV criteria for a diagnosis of PTSD include: A) exposure to a traumatic event; B) the traumatic event is persistently experienced in one or more ways; C) persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness is indicated by at least three of seven symptoms; D) persistent symptoms of increased arousal are reflected by at least two of five symptoms; E) the duration of the disturbance must be more than one month; and F) the disturbance causes clinically significant distress or impairment in social, occupational, or other important areas of functioning.  38 C.F.R. § 4.125(a) (2010).

Service connection for PTSD requires medical evidence diagnosing the condition under the criteria of DSM-IV in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

VA recently amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing in-service stressors.  75 Fed. Reg. 39843 (July 13, 2010).  The amendments, which took effect July 13, 2010, redesignated current paragraphs (f)(3) and (f)(4) of 38 C.F.R. § 3.304(f) as paragraphs (f)(4) and (f)(5), respectively, and added a new paragraph (f)(3) that reads as follows: 

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (effective July 13, 2010).

The primary effect of the amendment of 38 C.F.R. § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's fear of hostile military or terrorist activity.  In place of corroborating any reported stressor, a medical opinion must instead be obtained from a VA, or a VA contracted, psychiatrist or psychologist.  

Under the revised criteria, the specific provision governing PTSD claims based on personal assault has been renumbered from 38 C.F.R. § 3.304(f)(4) to 38 C.F.R. § 3.304(f)(5).  However, the substance of that provision has not changed.  

In cases involving entitlement to service connection for PTSD based upon personal assault, after-the-fact medical evidence may be used to establish a particular in-service stressor.  Bradford v. Nicholson, 20 Vet. App. 200 (2006); Patton v. West, 12 Vet. App. 272 (1999).  

Additionally, in PTSD claims based on personal assault, evidence from sources other than a Veteran's service records may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5); Patton v. West, 12 Vet. App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

In this case, the Veteran asserts that his current mental health problems had their onset during his period of active service in Germany.  Specifically, he claims that, after entering into a romantic relationship with a German woman, he was subjected to racial epithets and threats of bodily harm from other service members.  Additionally, the Veteran maintains that, on several occasions, "hanging nooses" were left on his bunk and in his locker in order to threaten and intimidate him.  However, the Veteran contends that, while he tried to report the abuse to his commanding officers, his complaints went unheeded.  As a result, he reportedly developed chronic anxiety, nightmares, and night sweats, which have continued to the present day.  

In support of his claim, the Veteran has submitted a September 2006 written statement from a long-time friend who reportedly knew the Veteran both prior to and after his period of active service.  That friend indicates that the Veteran's entire personality changed as a result of the racial harassment he received in Germany and that he has suffered from severe mental health problems ever since. 

The Veteran's service personnel records show that he was disciplined for being AWOL for four days while stationed in Germany.  His representative now contends that the Veteran's AWOL period was precipitated by the barrage of threats and related abuse that he received from his fellow service members and by his superiors' seeming indifference to his plight.  However, there is no mention of any specific incidents or reports of abuse in the Veteran's service personnel or medical records.  Nor do his service medical records show any complaints or clinical findings of anxiety or other mental health problems.  

The Veteran's post-service medical records show that he first sought treatment for a "nerve condition" in March 1998.  At that time, he was diagnosed with anxiety disorder and prescribed medication.  The record thereafter shows that the Veteran has sought ongoing outpatient treatment for chronic mental health symptoms, which he has attributed to PTSD and anxiety and which his treating providers have diagnosed as anxiety and major depressive disorder.  However, a diagnosis of PTSD predicated on the pertinent DSM-IV criteria has not been rendered.  Nor have the Veteran's mental health symptoms been clinically related to his reported in-service personal-assault stressors or to any other aspect of his military service.

The Board recognizes that the Veteran is competent, as a layperson, to give evidence about the mental health problems he has experienced.  Similarly, his friend is competent to offer an account of those symptoms that the Veteran has demonstrated in his presence.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, neither the Veteran nor his friend has been shown to have the requisite clinical training to provide an opinion on diagnosis, causation, or aggravation of a medical condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, their statements, standing alone, are insufficient to warrant a grant of service connection in this instance.

VA's duty to assist includes a duty to provide a medical examination or obtain a medical opinion where it is deemed necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010); Robinette v. Brown, 8 Vet. App. 69 (1995).  In a claim for service connection, evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits still triggers the duty to assist if it indicates that the Veteran's condition may be associated with service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) presents a low threshold for the requirement that evidence indicates that the claimed disability may be associated with in-service injuries for the purposes of a VA examination).

In this case, no VA examiner has yet rendered an opinion regarding the etiology of the Veteran's mental health problems.  Thus, in view of the Veteran's assertions and clinical history of psychiatric disorders, the Board finds that a VA examination and etiological opinion, supported by a complete review of the claims folder, is needed in order to fully and fairly assess the merits of his claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010)  That new VA examination and opinion should expressly address the medical records, showing extensive VA treatment for anxiety, depression, and related mental health problems, and the statements of the Veteran and his long-term friend regarding his current symptoms and his continuity of psychiatric problems since active duty.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

Moreover, in light of the Veteran's specific assertions of in-service racial harassment and threats of bodily harm, that new VA examination should expressly address the provisions governing PTSD based on personal assault.  38 C.F.R. § 3.304(f)(5).  Further, while mindful that Veteran has not alleged any in-service stressors related to a fear of hostile military or terrorist activity, the Board finds that, in order to afford him every opportunity to prevail on his claim, he should be afforded a VA examination that incorporates the revised PTSD regulations noted above.  

In addition, the Board observes that the Veteran has not yet been provided with adequate notice with respect to his claim.  Where, as here, the Veteran has alleged PTSD based on an in-service personal assault, VA regulations require that he be expressly notified that evidence from sources other than his service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (2010). Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may constitute credible evidence of the stressor and such evidence includes, but is not limited to, a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes. 

The Board recognizes that, in this case, the Veteran's representative has demonstrated actual knowledge of the specific types of evidence that may be used to establish service connection for PTSD based on in-service personal assault.  Nevertheless, as this claim is already being remanded for additional development on other grounds, the Board finds that, on remand, the Veteran himself should be provided with the appropriate notice of evidence that may be submitted to corroborate his alleged in-service personal assault stressors.

Finally, it appears that VA medical records may be outstanding.  The record shows that, as of April 2010, the Veteran was receiving regular VA treatment for anxiety, depression, and related symptoms.  However, no subsequent VA medical records have been associated with the claims folder.  Because it appears there may be additional VA medical records dated after April 2010 that are pertinent to his claim, the Board finds that those additional records should be obtained.  38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran with notice of the information and evidence that is necessary to substantiate a claim for service connection for PTSD based on an in-service personal assault, in accordance with 38 C.F.R. § 3.304(f)(5).

2.  Obtain and associate with the claims folder all medical records from the VA Medical Center in Biloxi, Mississippi, and the VA outpatient clinic in Mobile, Alabama, dated after April 2010.

3.  After the above development has been completed, schedule the Veteran for a VA examination to determine the nature and etiology of any current psychiatric disorder.  The claims folder should be reviewed by the examiner, and the examination report should note that review.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the lay evidence regarding the Veteran's alleged in-service stressors (racial epithets and threats of bodily harm from his fellow service members) and the service personnel records showing that he was AWOL during the period when those in-service stressors reportedly occurred.  Additionally, the VA examiner should consider the post-service medical records showing that the Veteran has received ongoing treatment for anxiety disorder, depression, and related psychiatric problems.  The VA examiner should also consider the lay evidence regarding a continuity of symptomatology of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a)  Diagnose all current psychiatric disabilities.

b)  Provide a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM- IV).

c)  If a diagnosis of PTSD is warranted, specify whether it is at least as likely as not (50 percent or greater probability) due to an in-service personal assault.  The examiner should expressly determine whether any of the factors in 38 C.F.R. § 3.304 (f)(5) are present to support an allegation of PTSD due to personal assault.

d)  If a diagnosis of PTSD is warranted based upon an in-service stressor other than personal assault, indicate the specific claimed in-service stressor or stressors upon which that diagnosis is predicated and state whether each stressor is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

e)  Discuss whether it is at least as likely as not (50 percent or greater probability) that any other currently diagnosed psychiatric disorder, including major depressive disorder or anxiety disorder, but excluding drug or alcohol abuse, was caused or aggravated beyond its natural progression by any aspect of the Veteran's military service.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for development or other action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


